Case 4:20-cv-04041-SOH Document 28                Filed 04/06/21 Page 1 of 1 PageID #: 110




                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 TEXARKANA DIVISION


JIMMY L. BROWN, Individually and
on behalf of all others similarly situated                                            PLAINTIFF


v.                                     Civil No. 4:20-cv-4041


MARKEL AMERICAN INSURANCE COMPANY                                                   DEFENDANT


                                             ORDER

       Before the Court is the parties’ Joint Motion for Protective Order. ECF No. 27. To facilitate

discovery in this case, the parties agree to protect the confidentiality of certain information and

have submitted for the Court’s approval a proposed Confidentiality Protective Order. Upon

consideration, the Court finds that the parties’ motion (ECF No. 27) should be and hereby is

GRANTED. The Court will enter the parties’ proposed Confidentiality Protective Order as a

separate docket entry.

       IT IS SO ORDERED, this 6th day of April, 2021.

                                                            /s/ Susan O. Hickey
                                                            Susan O. Hickey
                                                            Chief United States District Judge
